67 So. 3d 338 (2011)
Christopher FREEMAN, Appellant,
v.
Joanne VELEZ, Appellee.
No. 4D11-788.
District Court of Appeal of Florida, Fourth District.
July 13, 2011.
Rehearing Denied August 24, 2011.
Christopher Freeman, Plantation, pro se.
No appearance for appellee, Joanne Velez.
Pamela Jo Bondi, Attorney General, Tallahassee, and William H. Branch, Assistant Attorney General, Tallahassee, for Department of Revenue.
Prior report: 8 So. 3d 1285.
PER CURIAM.
Affirmed. See Fla. R.App. P. 9.315(a).
GROSS, DAMOORGIAN and GERBER, JJ., concur.